DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Response to Amendment
1.	Applicant's submission filed on 29 September, 2020 has been entered. Claims 1, 4, 5, 7, 9, 11, 15, 16 and 18 have been amended. No claim has been currently cancelled or newly added. As a result, claims 1-20 are now pending in this application.

                                                       
                                                   Response Arguments
2.	Applicant’s arguments, see remark, filed 29 September, 2020, with respect to the rejections of claims 1, 7 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the 
a)	Applicant's arguments filed on 29 September, 2020 in regards to the "title of the invention being not descriptive". Applicant respectfully submits that the title is indicative of the invention to which the claims are directed.
However, the examiner respectfully disagrees. Applicant’s invention discloses an integrated image search system, which supports an image search feature for searching for images of a content application, and the content application includes the image search feature that operates based in part on the integration of the image search feature with a native operating system of the mobile device. 
Therefore, the title “Integrated Image Search System” of the invention is not descriptive and is not indicative of the invention to which the claims are directed. As a result, the objection asserting that the title of the invention will be maintained.   
 
The Examiner suggests applicant consider amending the title of the invention similar to “Integrated Image Search System Based on Image Search Feature”. 

b)	Applicant’s argument, see pages 13-14, filed on 29 September, 2020, the limitation “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to launch the image search feature of the content application from a set of external applications, 
	In response, with respect to the rejections of claims 1, 7 and 15 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn for the limitation ‘wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to launch the image search feature of the content application from a set of external applications, wherein the set of integrated custom actions is integrated with a set of native operation system actions of the native operation system, such that, the set of integrated custom actions launch the image search feature from the set of external applications using corresponding entry points from the set of entry points, wherein entry points support automatically launching the image search feature of the content application from the set of external applications by transferring processing control from the native operating system to the image search feature to cause execution of an image search operation associated with the image search feature’. However, upon further 

                                                          Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests applicant consider amending the title of the invention similar to “Integrated Image Search System Based on Image Search Feature”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jon Lorenz et al (US Patented No. US 8392842 B1, hereinafter “Lorenz”) in view of David Lane Diamond et al. (U.S. Patent Pub. Application Number US 6591295 B1, hereinafter “Diamond”), and further in view of Michael George Lenahan et al. (U.S. Patent Pub. Application Number US 2016/0189316 A1, hereinafter “Lenahan”).

With respect to claim 1, Lorenz teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for providing integrated image searching (see Abstract, the searching method is running on a computer, and see col. 13, lines 26-46, component design, which discloses various implementation options for the application that also imply the possibility of integrating the functionality to the operating system), the method comprising: 
launching a content application on a mobile device (see col. 4 lines 32-41, image search is received by a digital content server which may have a digital content database that reside a natively on the digital content server, (for example, the application carrying out the method of Lorenz is launched in order to operate and the content is images), one or more devices include, a cell phone, a computer system, a television or monitor, a PDA, or a Smartphone), wherein the content application comprises an image search feature for searching for images (see col. 4, lines 11-13: Example system may include searching of images and col. 3 lines 13-17, image may be searched); 
generating, in the content application, an image search prompt interface, wherein image search prompt interface displays a prompt to execute an image search operation (see Fig. 7 and Fig. 8, quick search prompt, and col. 5 lines 35-54: the ‘GUI (i.e. interface)’ serves as the image search prompt interface since it receives the user's commands to search for the image via the quick search prompt); 
receiving, in the content application, an indication via the image search prompt interface to execute the image search operation (see col 3 lines 14-16, a search may be conducted using the selection input such that the potion of the image may be searched for in a native database); 
executing the image search operation to identify image search results (see col. 2 lines 57-58, searching and retrieval of image, and col. 3, lines 13-16: a search may be conducted using the selection input) based on an image corresponding to the image identifier, wherein the image search operation is executed based on an image store (see Fig 1 and col. 4 lines 23-24, digital content database (i.e. image store)) for a plurality of products associated with a content platform of the content application (see col. 4 lines 32-37, receive image search by a digital content server that may have a digital content database resides natively on the digital content server, for example, images in the image stores are interpreted as ‘the products’ and ‘a content server component’ interpreted as ‘content platform’ (for example, the association of images such as ‘products’ to the platform is implied since the servers and the application are all parts of the same system, therefore they work with associated data)); and 
causing display of an image search results page comprising the image search results based on the image (see col. 6 lines 26-27, displaying images as part of the image search results, and col. 6 lines 60-62, image search result that includes at least the image, that displayed as part of an image array within the GUI).  
However, Lorenz does not explicitly show “automatically detecting an image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is an integrated custom action that defines an entry point that transfers processing control to the image search feature”.
However, Diamond teaches “automatically detecting an image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is an integrated custom action that defines an entry point that transfers processing control to the image search feature (see col. 2 lines 22-37, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL (i.e. image identifier) which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods, and col. 3 lines 54-67 to col. 4 lines 1-2, teaches the clipboard 117 integrates multimedia data such as image, audio, and video data objects into Web and Java applications, and using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lorenz with the teachings of Diamond’s method for storing, retrieving and manipulating multimedia data objects to provide integrated image searching as taught by Diamond in order to provides a graphical user interface that easily identifies and retrieves a multimedia object stored in the database.
However, Lorenz and Diamond do not explicitly teach “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to launch the image search feature of the content application from a set of external applications, wherein the set of integrated custom actions is integrated with a set of native operation system actions of the native operation system, such that, the set of integrated custom actions launch the image search feature from the set of external applications using corresponding entry points from the set of entry points, wherein entry points support automatically launching the image search feature of the content application from the set of external applications by transferring processing control from the native operating system to the image search 
However, Lenahan teaches “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to launch the image search feature of the content application from a set of external applications (see Para [0015], an operating system of a mobile device is configured to share information with other devices and services using native functionalities of the operating system.  An indication to share an image of an item is received.  A sharing user interface is presented that includes a plurality of services with which the image of the item is sharable, and Para [0017] further teaches web client 106 operating via a browser and a programmatic client 108 executing on respective mobile devices 110, 112, and Para [0021] teaches one or more client may also be associated with one or more applications executing on the mobile device 110, such as a mobile application or operating system designed for interacting with the networked system 102 or with a social network platform hosted by a third party server 128. (examiner notes that where the action causes the mobile operating system to launch a mobile browser of the mobile operating system)), 
wherein the set of integrated custom actions is integrated with a set of native operation system actions of the native operation system, such that, the set of integrated custom actions launch the image search feature from the set of external applications using corresponding entry points from the set of entry points (see Para [0046], the share component 310 of the operating system 206 is activated to access the native selling platform, and the user selects the captured image (e.g., selecting the icon 504) and indicates a desire to share the captured image.  For example, the captured image may be shared by selecting a share icon 506 as shown in FIG. 5C.), 
wherein entry points support automatically launching the image search feature of the content application from the set of external applications by transferring processing control from the native operating system to the image search feature to cause execution of an image search operation associated with the image search feature Para [0021] teaches one or more client may also be associated with one or more applications executing on the mobile device 110, such as a mobile application or operating system designed for interacting with the networked system 102 or with a social network platform hosted by a third party server 128. (examiner notes that where the action causes the mobile operating system to launch a mobile browser of the mobile operating system, and the examiner notes that in order to launch an application such as the mobile browser, and to run that application as taught by Lenahan, some processing control must be given from the OS to the application.) See also (see Para [0038], the imaging engine 408 can also receive image data from a user as a search query and utilize the image data (e.g., metadata) to identify an item depicted or described by the image data, wherein the imaging engine can use images or other digital content obtained from third party media hosting sites)”.
Page 2 of 19 4850-1393-8370 v1Application No. 15/887,667Attorney Docket No. IP-P3339US1/280882 Response Filed 09/29/2020 Reply to Office Action of: 06/29/2020 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lorenz and the teaches of Diamond’s method for storing, retrieving and manipulating multimedia data 
As per claim 7, in addition to rejection of claim 1, Lorenz further discloses “An integrated image search system, the system comprising: one or more processors (see col. 14 lines 52-53 computer system 2400 includes a processor 2402); and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: (see col. 14 lines 63-67 to col. 15 lines 1-4, the software instructions 2421 may also reside, completely or at least partially, within the main memory 2401 and/or within the processor 2402 during execution thereof by the computer system 2400, the main memory 2401 and the processor 2402 also constituting machine-readable media).
Claim 15 is substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Lorenz and Diamond and Lenahan combine teaches the native operating system is a mobile operating system having a plurality of application programming interfaces (APIs) (see Lorenz: col. 13 lines 24-46, software components are linked to other components via various Application Programming Interfaces (APIs), component design, which discloses various implementation options for the application that also imply the possibility of integrating the functionality to the operating system), The clipboard 117 integrates multimedia data into Web and Java applications.  Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server).
Claim 8 is substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3, Lorenz and Diamond and Lenahan combine teaches the image identifier is received based on: receiving, at an external application, an indication to launch a native operating system copy share URL action interface (see Diamond: col. 3 lines 57-63, the URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste"); 
generating the native operating system copy share URL action interface in the external application (see Diamond: col. 4 lines 29-37, the user may then drag a reference to the image (its URL) from the clipboard and drop it into an standard HTML editing tool, which supports the passing of URLs in a compatible clipboard format.  The resulting HTML Web page seen which specifies the stored image by means of an HTML &lt;img&gt; tag holding the URL provided by the clipboard which designates a persistently stored copy of the image in the database); and 
receiving an indication to copy share a URL associated with an image in the external application, wherein the URL is stored in association with the clipboard URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste").  
Claim 16 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Lorenz and Diamond and Lenahan combine teaches the image search prompt interface is generated at the content application without user intervention, the image prompt interface comprises a thumbnail representation of an image associated with the image identifier and a selectable option to not execute the image search operation (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 5, Lorenz teaches upon receiving the indication via the image search prompt interface to execute the image search operation, the method further comprises generating a graphic edit tool interface of the content application that displays a prompt to crop the image within the content application (see col. 4 lines 6-7, edit multimedia objects with an editing application and reload the updated object into the database).  
Claim 19 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Lorenz and Diamond and Lenahan combine teaches the image search results page is displayed in combination with a link that operates as an entry point to an external application, wherein the link comprises a thumbnail representation of the image (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 9, Lorenz and Diamond and Lenahan combine the set of integrated custom actions that define the entry points include each the following:  Page 28 of 33Nonprovisional Patent ApplicationIP-P3339US1 /EBAY.280882a share image action of the native operating system that allows sharing an image to execute the image search (see Diamond: col. 12 lines 22-32, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods);  
a share URL action of the native operating system that allows sharing a URL to execute the image search (see Diamond: col. 12 lines 22-32, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page); 
URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste"); and 
a drag and drop action of the native operating system that is used identify an image dragged and dropped to execute the image search (see Diamond: col. 4 lines 27-33,  the clipboard 117 lists the image in a list of objects and displays the image in a display area.  The user may then drag a reference to the image (its URL) from the clipboard 117 and drop it into an standard HTML editing tool).  
Regarding claim 10, Lorenz and Diamond and Lenahan combine teaches the share URL action operates with an extract thumbnail service to extract at least a thumbnail representation of the image based on a URL identified from the share URL action (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 11, Lorenz and Diamond and Lenahan combine teaches content application is further automatically detect an image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on the copy share URL action of the native operating system of the mobile device (see Diamond: Col. 2 lines 22-37, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL (i.e. image identifier) which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods); 
generate an image search prompt interface, wherein image search prompt interface prompts the user to execute an image search operation, wherein the image search prompt interface is generated at the content application without user intervention, the image prompt interface comprises a thumbnail representation of an image associated with the image identifier and a selectable option to not execute the image search operation (see Lorenz: Fig. 7 and Fig. 8, quick search prompt, and col. 5 lines 35-54: the ‘GUI (i.e. interface)’ serves as the image search prompt interface since it receives the user's commands to search for the image via the quick search prompt);  
Page 29 of 33Nonprovisional Patent ApplicationIP-P3339US1 /EBAY.280882receive an indication via the image search prompt interface to execute the image search operation (see Lorenz: col 3 lines 14-16, a search may be conducted using the selection input such that the potion of the image may be searched for in a native database); and 
generate a graphic edit tool interface of the content application that displays a prompt to crop the image corresponding to the image identifier within the content application (see Lorenz: col. 5 lines 35-54, screen object or widget 404 that allow for the increasing of the size of the image 401 displayed within the sub-frame 403).  
Regarding claim 12, Lorenz teaches receive the image or image identifier from the content application (see col. 9 lines 2-11, an operation is executed that retrieves this image from a digital content database); 
identify the image search results from the image store for the plurality of products associated with the content platform (see col. 9 lines 2-11, an operation is executed that conducts a lookup in a database, such as the digital content database of the image identified within the image search); and 
communicate the image search results to the content application (see col. 9 lines 10-16, receives the image search result, and transmits the image search results, for example, using identifier to identify and transfer information between two entities).  
Claim 20 is substantially similar to claim 12, and therefore likewise rejected.
Regarding claim 13, Lorenz teaches cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of the content application (see col.  6 lines 53-56, receive image data that identifies a characteristic of a portion of a first image, the first image displayed as part of a GUI); and 
cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of an external application (see col. 6 lines 26-27, displaying images as part of the image search results, and col. 6 lines 60-62, image search result that includes at least the image, that displayed as part of an image array within the GUI).  
Regarding claim 14, Lorenz and Diamond and Lenahan combine teaches the image search results page is displayed in combination with a link that operates as an entry point to an external application, wherein the link comprises a thumbnail representation of the image (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns), wherein the thumbnail representation of the image is displayed in an image search input bar (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 17, Lorenz teaches the integrated custom action is a share image action of the native operating system that allows sharing the image identifier as an image to execute the image search (see col. 2, lines 57-65, the characteristics of the image serve as the image identifier).  
Regarding claim 18, Lorenz and Diamond and Lenahan combine teaches the integrated custom action is a share URL action of the native operating system that allows sharing a URL to execute the image search (see col. 2 lines 22-37, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL (i.e. image identifier) which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods, and col. 3 lines 54-67 to col. 4 lines 1-2, teaches the clipboard 117 integrates multimedia data such as image, audio, and video data objects into Web and Java applications, and using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database), wherein the share URL action operates with an extract thumbnail service to extract at least a thumbnail image that represents the image based on a URL identified from the share URL action (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).
                                                         Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee; Sang et al. discloses US 10866931 B2 desktop application for accessing a cloud collaboration platform.
Grechishkin; Alexander A. et al. discloses US 8117554 B1 seamless integration of non-native widgets and windows with dynamically scalable resolution into native operating system.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW ELL/Primary Examiner, Art Unit 2145